Title: To John Adams from Pa., Citizens of Dauphin County, 15 June 1798
From: Dauphin County, Pa., Citizens of
To: Adams, John



To His Excellency John Adams Esquire President, and the Congress of the United States.
ante 15 June 1798

The Subscribers Inhabitants in the Country of Dauphin State of Pennsylvania, deeply impressed with the critical and alarming situation of the United States: and convinced of the necessity of Unanimity and Firmness at this interesting moment, beg leave to express to the Supreme Executive and Congress of the United States, their fullest approbation of the measures adopted by The President relative to our Foreign Relations, their gratitude for his exertions to reconciliate the French Republic, and his solicitude to settle and accommodate all existing differences, upon terms compatable with the safety the interest and the dignity of the United States.
They beg leave also to express their high and elevated opinion of and confidence in the Virtue, the Wisdom, and the Prudence of the National Government, and their fixed resolution to support, at the risk of their lives and fortunes, such measures, as the President and Congress, in their wisdom shall determine to be necessary, to promote, and  secure the honor and happiness of the United States.
